DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
For applicant’s information, for purpose of prior art, at least the claims 1-3 are not supported by provisional patents 63/007,366 and/or 63/012,140 and therefore claims 1-3 are not entitled to the benefit of the filing date of these provisional patents.  Specifically, claim 1 is the embodiment of illustrated in figures 12A-D, claim 2 is the embodiment of illustrated in figures 13A-D, and claim 3 is the embodiment of illustrated in figures 14A-D.  Support for these three embodiments are present in the provisional patent 63/022,094, particularly in figures 12A-14D.  Therefore, for purposes of prior art, claims 1-3 are entitled to the benefit of May 8, 2020 corresponding to the filing date of provisional application 63/022,094.

Drawings
The extensive drawings have not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the drawings.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McCaughey US Patent 1,219,972.
Regarding claim 1 McCaughey disclose a cap shield (title e.g. figures 1-4) comprising: two or more side attachment assemblies (e.g. screw 4); the two or more side attachment assemblies including corresponding two or more top portions (e.g. head of screw 4) and two or more clip assemblies (e.g. threaded shaft of 4), the two or more clip assemblies directed downward in a vertical direction which is perpendicular to the top portion (see figure 1), the two or more side attached assemblies to attach to a bill of a cap (see figure 1); a shield attachment assembly (e.g. attaching bar 2), the shield attachment assembly include two or more side portions having associated two or more recesses (e.g. opening 3) to receive the two or more clip assemblies to connect the two or more side attachment assemblies to the shield attachment assembly (page 1 lines 53-55 “with openings 3 at the opposite ends thereof which are adapted to receive the fastening members 4”); and a shield or lens (e.g. shield lens 11), the shield or lens to be attached to the shield attachment assembly (e.g. via frame 7).
Regarding claim 3 McCaughey disclose a cap shield (title e.g. figures 1-4), comprising: two or more side hinging assemblies (e.g. apertured ears 5), the two more side hinging assemblies (e.g. ends of attaching bar 2) including associated holes or openings (e.g. aperture part of 5, see figure 3) and the two or more side hinging assemblies attached to a bill of a cap (e.g. peak 1 of cap A) via an opening (e.g. opening 3) in the side hinging assemblies; a body (e.g. central portion of 2), the two or more side hinging assemblies connect to opposing left and right ends of the body (see figure 4); a lens assembly (e.g. combination of shield lens 11, frame 7 and pintles 10), the lens assembly including a lens (e.g. 11), a lens attachment (e.g. 7), and two or more side attachment clips or protrusions (e.g. 10), wherein the lens is connected to the lens attachment (page 1 lines 104-106 “lens 11 … is secured to the frame 7” see figure 2) and the lens attachment is connected to the two or more side attachment clips or protrusions (page 1 lines 85-86 “frame 7 terminate in laterally disposed pintles 10”), and wherein the two or more side attachment clips or protrusions are inserted into the associated holes or openings of the two or more side hinging assemblies (page 1 lines 86-87 “pintles 10 which are loosely mounted within the ears 5” see figures 3-4) to connect the lens attachment to the body and the two or more side hinges (see figures 1 & 4).

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fieber US Patent 1,502,661.
Regarding claim 1 Fieber disclose a cap shield (title e.g. figures 1-4) comprising: two or more side attachment assemblies (e.g. reinforcing clips); the two or more side attachment assemblies including corresponding two or more top portions (e.g. spring arm portions 6) and two or more clip assemblies, the two or more clip assemblies (e.g. vertical portions 4) directed downward in a vertical direction which is perpendicular to the top portion (see figure 2), the two or more side attached assemblies to attach to a bill of a cap (e.g. cap visor 8, see figure 2); a shield attachment assembly (see figure 3 OR figure 4), the shield attachment assembly (e.g. forward portion 2 OR laterally projecting tab 10) include two or more side portions (e.g. extreme ends 5 OR terminal portion 11) having associated two or more recesses to receive the two or more clip assemblies to connect the two or more side attachment assemblies to the shield attachment assembly (pages 1 lines 60-63 “forward portion 2 of the reinforcing strip has its ends extended and curved around the vertical portion 4 of reinforcing clips” see figure 3 OR page 1 lines 79-84 “laterally projecting … tabs … 10, to provide sockets for receiving the vertical portions 4 of the attaching clips”); and a shield or lens (e.g. member/shield 1 OR 1’), the shield or lens to be attached to the shield attachment assembly (page 1 lines 55-60 “forward and rear portions 2 and 3 are folded over the upper edge of the eye-shield and are cemented, riveted, or otherwise secured thereto” see figure 3 OR page 1 lines 74-79 “strip 9 which is secured in any suitable manner to the body portion of the transparent member 1'” see figure 4).

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Castriotis US Patent 1,725,340.
Regarding claim 1 Castriotis disclose a cap shield (title e.g. figures 1-4) comprising: two or more side attachment assemblies (e.g. combination of U-shaped clip 17, longitudinal integral flange 18 & pivotal rivet 19); the two or more side attachment assemblies including corresponding two or more top portions (e.g. 17) and two or more clip assemblies (e.g. 18 & 19), the two or more clip assemblies directed downward in a vertical direction which is perpendicular to the top portion (page 2 lines 18-24 “18 disposed substantially at right angles to the plane of … clip 17”, see figure 4), the two or more side attached assemblies to attach to a bill of a cap (page 2 lines 9-17 “U-shaped clip 17, the arms of which are resiliently separable to embrace the body of the cap visor 12” & page 1 lines 94-109 “it will be understood that other forms of headgear having projecting brims may also be utilized”); a shield attachment assembly (e.g. combination of U-shaped clip 13, longitudinal integral flange 15 & bearing member 16), the shield attachment assembly include two or more side portions (see figure 2) having associated two or more recesses (e.g. 16) to receive the two or more clip assemblies (e.g. 16 receives 19, see figure 3) to connect the two or more side attachment assemblies to the shield attachment assembly (see figure 3); and a shield or lens (e.g. eye-shield element 14), the shield or lens to be attached to the shield attachment assembly (page 1 lines 13-109 “U- shaped clips 13, the arms of which are resiliently separable to receive the body of an eye-shield element 14” see figures 3-4).

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Griffini et al. foreign patent document EP1344466.
Regarding claim 1 Griffini disclose a cap shield (title e.g. figures 1-2) comprising: two or more side attachment assemblies (e.g. engaging means 4); the two or more side attachment assemblies including corresponding two or more top portions (e.g. strap 13) and two or more clip assemblies (e.g. combination of connecting member 7 & pin 8), the two or more clip assemblies directed downward in a vertical direction which is perpendicular to the top portion (see figure 1), the two or more side attached assemblies to attach to a bill of a cap (see figure 1); a shield attachment assembly (e.g. combination of rigid frame 9, transparent shield 3 & knob 11), the shield attachment assembly include two or more side portions having associated two or more recesses (e.g. side holes 5 in 9 & nuts 10 in 11) to receive the two or more clip assemblies to connect the two or more side attachment assemblies to the shield attachment assembly (see figure 1); and a shield or lens (e.g. 3), the shield or lens to be attached to the shield attachment assembly (see figure 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Fine et al. US Patent 5,544,361.
Regarding claim 2 Fine disclose a cap shield (title e.g. figures 1-31 headgear mountable protective face shield 16), comprising: a body (e.g. securing mechanism 20) including two or more side hinges (e.g. right hinge plate 52 & left hinge plate 54) and a ridge (e.g. portion of lower jaw 24 between left & right retaining clips 38 & 40 including lip 66), the two or more side hingers to attach onto respective opposite sides of a cap (e.g. left & right sides) and the ridge running from one side to the other side across a front of the body (see figures 1-3); and a lens (e.g. shielding device 18), the lens made of a plastic material (column 6 lines 37-41 “18 comprises a base made from a thin, flexible plastic such as polycarbonate or acrylic”), and a lens attachment assembly, the lens attachment assembly connected to the lens on a front surface of the lens and running from left to right across the lens, wherein the lens attachment assembly is made of a magnetic material and wherein the lens attachment assembly connects to the lens to the ridge of the body (column 8 lines 60-67 discusses one way to secure upper segment 26 of 18 to 24 where “the lip 66 and upper edge of segment 26 may be coated with materials which are attracted magnetically”).
Fine does not specifically disclose wherein the ridge includes a metal material.  However, Fine does disclose, as set forth above, that the ridge and the upper edge of 26 are coated with “materials which are attracted magnetically.”  To achieve magnetic attraction between two elements either both elements are made magnetic or one element is made magnetic and the other incorporates metal, particularly a ferromagnetic metal.  Thus, there are a limited number of ways to coat the elements to achieve magnetic attraction.  It has been held that where there are only a finite number of predictable identifiable solutions, it would have been obvious to a person of ordinary skill in the art to try the known options within his or her technical grasp. KSR International Co. v Teleflex Inc., 82 USPQ2d 1385 (2007). Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to have the ridge include a metal material since it has been held that where there are only a finite number of predictable identifiable solutions, it would have been obvious to a person of ordinary skill in the art to try the known options within his or her technical grasp for the purpose of providing the magnetic attraction between elements as disclosed by Fine. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Waldron US Patent 694,449; in regards to a similar invention, see figures 1-6.
Baker US Patent 1,182,734; in regards to a similar invention, see figures 1-2 & 4.
Gallaway US Patent 1,955,232; in regards to a similar invention, see figures 1-4.
Fisher US Patent 2,519,959; in regards to a similar invention, see figures 1-4.
Yuen US Patent 5,692,234; in regards to a similar invention, see figures 1-4.
Bondy US Patent 6,275,992; in regards to a similar invention, see figure 2.
Wichner US Patent Application Publication 2005/0174532; in regards to a similar invention, see figure 1a.
Chin US Patent 7,125,116; in regards to a similar invention, see figures 1-2, 5 & 7.
Ho US Patent 7,207,673; in regards to a similar invention, see figures 1-3.
Thoman US Patent Application Publication 2009/0013439; in regards to a similar invention, see figures 1-3.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE G KING whose telephone number is (303)297-4273. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/George G. King/Primary Examiner, Art Unit 2872                                                            August 25, 2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Please note figures 1 and 3 are in a Certificate of Correction at the end of the patent document.